Citation Nr: 0309793	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of recurrent dislocation 
of the left shoulder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of a left mid-shaft 
fibular fracture and an ankle ligament injury, with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's left shoulder disorder is productive of 
painful motion and functional loss of the left shoulder, zero 
to 180 degrees of forward elevation and abduction, and 
internal and external rotation to 60 degrees; however, there 
is no evidence of nonunion with loose movement or dislocation 
of the left clavicle or scapula.

3.  The veteran's left tibia and ankle disorder is productive 
of very limited dorsiflexion of the left ankle, areas of pain 
around the tibia fracture, and painful motion and functional 
limitation of the right ankle.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for postoperative residuals of recurrent dislocation 
of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2002).

2.  The criteria for an initial 20 percent evaluation for 
postoperative residuals of a left mid-shaft fibular fracture 
and ankle ligament injury, with degenerative joint disease, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations in 1996 and 1997 
addressing his disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The Board is fully aware that the veteran has not been 
examined in conjunction with his claims for nearly six years.  
He was, however, scheduled for a VA orthopedic examination in 
October 2002.  Despite the fact that he was notified of this 
examination at his latest address of record, he failed to 
report for the examination and provided no reason for his 
failure to report.  In this regard, the Board notes that the 
VA's duty to assist is not a "one-way street."  If  a 
veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should be able to assist in developing evidence, such as 
appearing for a VA examination.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Accordingly, in light of the 
veteran's failure to respond to the VA's efforts to assist 
him with the factual development of his claims, no further 
effort will be expended to assist him in this regard, and 
this case will be decided on the evidence presently of 
record. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a February 2003 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.  
This issuance, which includes the provisions of 38 C.F.R. 
§ 3.159, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, as 
well as which portion of that evidence (if any) was to be 
provided by him and which portion the VA would attempt to 
obtain on his behalf.  The specific requirements for a grant 
of the benefits sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases, however, in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases involving musculoskeletal disorders, as here, 
specific consideration should be directed to such 
symptomatology as functional loss, weakness, evidence of less 
or more movement than usual, weakened movement, excess 
fatigability, incoordination, and pain on movement of the 
joints in question.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

III.  Left shoulder disorder

In the appealed September 1995 rating decision, the RO 
granted service connection for a left shoulder disorder on 
the basis of a history of recurrent dislocations during 
service.  A zero percent evaluation was assigned, effective 
from August 1995.  Curiously, the RO characterized this as a 
minor joint, even though the veteran's in-service Reports of 
Medical History from June 1989 and March 1995 reflect that he 
is left-handed.

The veteran reported loss of motion and constant pain of the 
left shoulder during his March 1996 VA hearing.  He also 
stated that he had to use his right arm more frequently as a 
result of this disorder.

During his April 1996 VA orthopedic examination, the veteran 
complained of pain in the shoulder.  The examination revealed 
zero to 180 degrees of forward elevation and abduction, 
external rotation to 85 degrees, and internal rotation to 88 
degrees.  The examiner diagnosed residuals of recurrent 
dislocation of the left shoulder, with a small amount of loss 
of external and internal rotation but normal elevation and 
abduction.  X-rays of the left shoulder revealed surgical 
pins of the glenoid process and no other abnormalities.

Subsequently, in a May 1996 rating action, the RO increased 
the evaluation for the veteran's left shoulder disorder to 10 
percent, effective from August 1995.  This evaluation has 
since remained in effect and is at issue in this case.

During his June 1997 VA orthopedic examination, the veteran 
again complained of pain of the left shoulder.  The 
examination revealed that the veteran could bring the left 
arm to the pivotal position in forward flexion and from 
adduction, though not with resistance on account of pain.  A 
positive impingement test was moderately severe on the left 
shoulder.  In internal rotation, the left arm could be taken 
to L1, signifying limitation.  Internal and external rotation 
were to 60 degrees, out of a normal 90 degrees.  The examiner 
diagnosed status following stabilization for recurrent 
dislocation of the left shoulder, with current shoulder cuff 
syndrome resulting in pain and limitation of motion.  The 
examiner did not specify flare-ups of the left shoulder but 
confirmed pain with lifting of the left arm above the 
shoulder level and resultant functional limitation.  X-rays 
revealed inferior displacement of the humeral head in 
relation to the glenoid, with the acromioclavicular joint 
within normal limits.

As indicated above, the veteran was scheduled for a VA 
orthopedic examination to address his service-connected 
disabilities in October 2002, but he failed to report for 
that examination.  

The RO has evaluated the veteran's left shoulder disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Under this code section, a 10 percent evaluation is 
warranted for either malunion of the clavicle or scapula or 
nonunion of the clavicle or scapula, with loose movement; a 
20 percent evaluation is warranted for either nonunion with 
loose movement or dislocation.  The evaluations are the same 
under this section for both major and minor joints.

In this case, as indicated above, the Board finds that the 
veteran's left shoulder should be classified as a major 
joint, as his service medical records confirm that he is 
left-handed.  That notwithstanding, the evidence shows 
painful motion and functional loss of the left shoulder, zero 
to 180 degrees of forward elevation and abduction, and 
internal and external rotation to 60 degrees.  The Board 
finds that all of these symptoms, including pain, are fully 
contemplated by the assigned 10 percent evaluation under 
Diagnostic Code 5203, and there is no evidence of nonunion 
with loose movement or dislocation of the left clavicle or 
scapula.  See 38 C.F.R. §§ 4.40, 4.45.

The Board has considered the applicability of other 
diagnostic codes concerning the shoulder and arm.  There is, 
however, no evidence of favorable ankylosis, with abduction 
to 60 degrees and the ability to reach the mouth and head (30 
percent under Diagnostic Code 5200); limitation of motion of 
the arm at the shoulder level (20 percent under Diagnostic 
Code 5201); or either recurrent dislocation of the humerus 
with infrequent episodes and guarding of movement only at the 
shoulder level or malunion of the humerus with moderate 
deformity (20 percent under Diagnostic Code 5203).

Overall, there is no schedular basis for an initial 
evaluation in excess of 10 percent for the veteran's 
postoperative residuals of recurrent dislocation of the left 
shoulder, and his claim for that benefit must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 

IV.  Left tibia and ankle disorder

In the appealed September 1995 rating decision, the RO 
granted service connection for postoperative residuals of a 
left mid-shaft fibular facture and an ankle ligament injury, 
with degenerative joint disease, on the basis of in-service 
evidence of such an injury.  A 10 percent evaluation was 
assigned, effective from August 1995.  This evaluation has 
since remained in effect and is at issue in this case.

Between November 1995 and February 1996, the veteran was 
treated for left ankle pain at a VA facility on multiple 
occasions.  X-rays of the left tibia from December 1995 were 
unremarkable.

The veteran reported swelling, limitation of motion, and 
instability of the left ankle during his March 1996 VA 
hearing.  He also asserted that this disability had prevented 
him from getting three jobs.

During his April 1996 VA orthopedic examination, the veteran 
reported pain and loss of motion in the left ankle.  The 
examination revealed left ankle dorsiflexion to 8 degrees and 
plantar flexion to 40 degrees.  The veteran could stand on 
his toes and heels and had normal eversion and inversion.  He 
complained, however, of pain in the ankle on long standing or 
walking.  The examiner diagnosed residuals of a left mid-
shaft fibular fracture, with no problems; and an ankle 
ligament injury, with degenerative joint disease and some 
loss of motion.  Despite this diagnosis, x-rays of the left 
ankle were within normal limits.

The veteran's June 1997 VA orthopedic examination revealed 
pain along the course of the left fibula from the area of the 
fracture, radiating both upward and downward.  He reported 
pain with standing for long periods of time and going up and 
downstairs.  Instability was also noted.  The examination 
revealed tender incisions around the tip of the fibula.  
Range of motion testing of the ankle revealed dorsiflexion to 
zero degrees, plantar flexion to 30 degrees, inversion to 35 
degrees, and eversion to 10 degrees.  There was "rather 
generalized" soreness over the anterior lateral ankle and 
over the proximal fibula at about the junction of the 
proximal and middle third.  The examiner diagnosed status 
following surgical treatment of maisonneuve fracture 
dislocation with residual osteoarthritis of the ankle, with 
residual pain involving the fracture site.  The examiner 
found no evidence of flare-ups but did confirm chronic pain, 
functional limitation, swelling, and pain on extremes of 
motion.  X-rays of the left leg and ankle were normal, aside 
from the healed fracture of the proximal shaft of the left 
fibula.

As indicated above, the veteran was scheduled for a VA 
orthopedic examination to address his service-connected 
disabilities in October 2002, but he failed to report for 
that examination.  

The RO has evaluated the veteran's left fibula and ankle 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Under this section, a 10 percent 
evaluation is warranted for malunion of the tibia and fibula 
with slight knee or ankle disability, a 20 percent evaluation 
is in order in cases of moderate knee or ankle disability, 
and a 30 percent evaluation is assigned in cases of marked 
knee or ankle disability.

In this case, the Board finds that the veteran's left fibula 
and ankle disorder is productive of symptomatology that is 
more properly described as moderate than as slight in degree.  
Significantly, the veteran has very limited dorsiflexion of 
the left ankle, areas of pain around the tibia fracture, and 
painful motion and functional limitation of the right ankle.  
See 38 C.F.R. §§ 4.40, 4.45.  Accordingly, a 20 percent 
evaluation is warranted under Diagnostic Code 5262.

The veteran's overall symptomatology, however, falls short of 
a marked disability picture.  Other motions of the left 
ankle, notably plantar flexion, are only mildly limited.  
Moreover, the examiner from June 1997 found that this 
disability was not productive of flare-ups, and the diagnosis 
of arthritis of the left ankle has not been confirmed by x-
rays.  For these reasons, the Board finds no basis for a 30 
percent evaluation under Diagnostic Code 5262.  There is also 
no evidence of ankylosis of the left ankle in plantar flexion 
between 30 and 40 degrees, as would warrant a 30 percent 
evaluation under Diagnostic Code 5270.

Overall, the evidence supports an initial 20 percent 
evaluation, though not more, for the veteran's service-
connected postoperative residuals of a left mid-shaft fibular 
fracture and an ankle ligament injury, with degenerative 
joint disease.  To that extent, the appeal is granted.

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for postoperative residuals of recurrent 
dislocation of the left shoulder is denied.

Entitlement to an initial 20 percent evaluation for 
postoperative residuals of a left mid-shaft fibular fracture 
and an ankle ligament injury, with degenerative joint 
disease, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

